                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION



THE UNITED STATES OF AMERICA,

                      Plaintiff,
              V.                                            Case No. 5: 12-cv-557-D

STATE OF NORTH CAROLINA,

                      Defendant.



                            ; CONSENT ORDER ENTERING
              THIRD MODIFICATION OF SETTLEMENT AGREEMENT


       Having considered the Joint Motion to Enter Third Modification of Settlement

Agreement ("Joint Motion"), D.E. 39, the Court hereby GRANTS the Joint Motion and

specifically retains jurisdiction to enforce the 2012 Settlement Agreement, D.E. 2-2, as modified

in 2017, D.E. 30-1, and in 2020, D.E. 36-1, and as further modified by the instant Third

Modification of Settlement Agreement filed on March 1, 2021 as Attachment A to the Joint

Motion, incorporated here by reference.



       SO ORDERED this _I_ day of         N.. o,,,,ch   , 2021.




                                                         _ United States District Judge




         Case 5:12-cv-00557-D Document 40 Filed 03/01/21 Page 1 of 4
                    ATTACHMENT A




Case 5:12-cv-00557-D Document 40 Filed 03/01/21 Page 2 of 4
                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION



THE UNITED STA TES OF AMERICA,

                      Plaintiff,
              v.                                             Case No. 5:12-cv-557-D

STATE OF NORTH CAROLINA,

                      Defendant.




              THIRD MODIFICATION OF SETTLEMENT AGREEMENT

I.   This document modifies the Settlement Agreement ("Agreement") in the above-referenced .
     matter between the United States and the State of North Carolina (collectively, the
     "Parties"). Details of the Agreement and subsequent. modifications thereto are set forth in
     the Second Modification of Settlement Agreement that the Parties filed on October 21,
     2020, D.E. 36-1, and are incorporated here by reference. Se.e also D.E. 37 (Order granting
     Parties' Joint Motion to Enter Second Modification of Settlement Agreernent).

2.   The parties now enter a third modification, which amends Section V(C) to read as follows:

          The Court shall retain jurisdiction of this action for the purposes specified in
          Section V(A) until July 1, 2021 unless:

          ( 1) the Parties jointly asl< the Court to terminate the Agreement before July 1,
          2021. If the State has substantially complied with the Agreement before that
          date, the United States shall 11ot unreasonably decline to join the State in a
          motion to tenninate theAgreement early; or

          (2) the United States disputes that the State is in substantial compliance with
          the Agreement as ofJuly 1, 202·1. If so, the United States shall inform the
          Court and the State by March 31, 2021 that it disputes substantial compliance,
          and the Court may schedule further proceedings as appropriate. In any such
          proceedings, the bµrden shall be on the State to demo.nstrate substantial
          compliance;



                                                1



          Case 5:12-cv-00557-D Document 40 Filed 03/01/21 Page 3 of 4
   3. This modification incorporates by reference and amends the Agreement the Parties
      enter~d on August 23, 2012 and the prior modifications that the Parties entered on
      October 27, 2017 and October 21, 2020. This modification supplements and does not
      supplant the Agreement or the prior modifications. Unless otherwise noted, all
      definitions, obligations, and tenns and conditions in the Agreement and prior
      modifications remain in force for the term of the Agreement as extended.

Executed on this I st day of March, 2021.

FOR THE UNITED STATES:

 G. NORMAN ACKER Ill                                PAMELA S. KARLAN
 Acting United States Attorney                      Principal Deputy Assistant Attorney General
 Eastern District of North Carolina
                                                    Ci~
 JOSHUA B. ROYSTER
 Assistant United States Attorney
 Chief, Civil Division                              REBECCA B. BOND
 Eastern District of North Carolina                 Chief
                                                    Disability Rights Section
                                                    Civil Rights Division

                                                    ANNES.RAISH
                                                    Principal Deputy Chief
                                                    Disability Rights Section
                                                    Civil Rights Division

                                                    ELIZABETH S. WESTFALL
                                                    Deputy Chief
                                                    Disability Rights Section
                                                    Civil Rights Division

                                                    JULIA M. GRAFF
                                                    H. JUSTIN PARK
                                                    Trial Attonieys
                                                    Disability Rights Section
                                                    Civil Rights Division

Executed on this 1st day of March           2021.

FOR THE STATE OF NORTH CAROLINA:



MA«~J:tt:~
Secretary of the North Carolina Department of Health and Human Services

                                                2



          Case 5:12-cv-00557-D Document 40 Filed 03/01/21 Page 4 of 4
